DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 7-26 have been considered but are moot because the new ground of rejection does not rely to the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barari et al. (US-20070006291), and further in view of Brezak et al. (US-20020150253).
a. 	Referring to claim 7:

the timestamp being encrypted with the login credential as an encryption key; and identify, based at least in part on the value a key from the plurality of keys associated with providing access to the component. However, this is not new in the art and has already been taught by Brezak (Para. [53-55] discloses a message comprising authentication data and a timestamp encrypted with the password hash and identifying a key based on the message for providing access).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barari and Brezak, with a motivation to allow network nodes communicating over a non-secure network to prove their identity to one another in a secure manner (knowledge of the credential used in encrypting the timestamp).
a. 	Referring to claim 8:
	Regarding claim 8, the combination of Barari and Brezak teaches the system of claim 7, wherein the instructions, when executed by the one or more processors, further cause the system to: receive, at a ticket granting service, the key from the client device; generate a service ticket based at least in part on the key; generate a session key for the client device and the component; and provide the service ticket to the client device to be used to establish access to the component (Barari, Para. [0011-0012 and 0027-0028] discloses an authentication server has access to the database and uses the password (in this case the OTP) mapped to the user's username in the database to provide the user with SSO authentication (i.e. response) the authentication server provides SSO authentication by using the OTP mapped to the user's username in the database to encrypt a session key and to generate a master ticket. The Server is further in communication, via 
a. 	Referring to claim 9:
	Regarding claim 9, the combination of Barari and Brezak teaches the system of claim 7, wherein the key includes a ticket granting ticket (TGT) used in Kerberos authentication to obtain a Kerberos service ticket, and wherein the component accepts Kerberos service tickets for granting access (Barari, Para. [0011-0012 and 0027-0028] discloses The Server is further in communication, via the network 130, with a Key Distribution Center (KDC) 150, such as a Kerberos Key Distribution Center, for the purposes of updating the user's password and requesting, and receiving, Ticket Granting Tickets (TGTs) and Service Tickets (STs)).
a. 	Referring to claim 10:
	Regarding claim 10, the combination of Barari and Brezak teaches the system of claim 7, wherein the component is configured to authenticate login credentials for granting access and the key includes a second login credential for accessing the component (Barari, Para. [0011-0012] discloses the authentication server provides SSO authentication by using the authenticated OTP mapped to the user's username in the database to encrypt a session key and to generate a master ticket).
a. 	Referring to claim 11:
	Regarding claim 11, the combination of Barari and Brezak teaches the system of claim 10, wherein the component does not accept Kerberos service tickets for granting access (Barari, Para. [0046]).
a. 	Referring to claim 12:

a. 	Referring to claim 13:
	Regarding claim 13, the combination of Barari and Brezak teaches the system of claim 7, wherein the instructions, when executed by the one or more processors, further cause the system to: intercept a request from the client device to a Key Distribution Center (KDC), the KDC having password information associated with the user account for accessing only one component, wherein the key provided to the client device is sent to the KDC (Barari, Para. [0009-0011 and 0028] discloses a Key Distribution Center (KDC) 150, such as a Kerberos Key Distribution Center, for the purposes of updating the user's password and requesting).
a. 	Referring to claim 14-20 and 21-26:
	Regarding claims 14-20 and 21-26, these claims recite a computer implemented method and a non-transitory computer-readable storage medium storing instructions to perform the system as recited by claims 7-13, and have limitations that are similar to those of claims 7-13, thus are rejected with the same rationale applied against claims 7-13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854.  The examiner can normally be reached on Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IZUNNA OKEKE/Primary Examiner, Art Unit 2497